DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant discloses another locking bar in claims 18 & 19 after previously disclosing a locking bar in claim 15. It is unclear if there are two locking bars or not, appropriate correction is required. For the purposes of examination, in both claims 18 & 19, ‘a locking bar’ is considered to be the same locking bar of claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevison US 2523727 (hereinafter referred to as Sevison). 

Regarding claim 1, Sevison discloses a window security device (fig.2,7) comprising: 
a pull handle (14,19), the pull handle defining a tongue slot (interior cavity of 19 where 20 is pushed into – see annotated figure) extending through (defined by outer ends of pull handle and therefore the slot is considered “through” the pull handle) the pull handle from a top paddle surface (annotated figure) to a bottom paddle surface (annotated figure); and 
a locking bar (15,20) slidably attached to the pull handle (fig.7), a locking bar body (27,30) the locking bar positioned adjacent to the bottom paddle surface, a tongue (36,38,31,32,33) of the locking bar extending through the tongue slot.

Regarding claim 2, Sevison discloses the window security device of claim 1, wherein: the locking bar is selectively positionable about and between a secured position (solid line, fig. 7) and a release (dotted line positon, fig.7) position; 
an engagement end (annotated figure -32,33) of the tongue is aligned (engagement end is arranged in a straight line to middle of slot) with the tongue slot and configured to depress into the tongue slot when the locking bar is in the release position; and 
the engagement end of the tongue is misaligned (defined as incorrect position – when secured, engagement end is not in the correct position to release, positioned away from middle of the slot) from the tongue slot and is positioned atop (33 part of engagement end is atop the top paddle surface – see 

Regarding claim 3, Sevison discloses the window security device of claim 1, wherein: 
the window security device is pivotably attached (15 of window device is pivotably attached via hinge connection to 14) to a bottom rail (annotated figure); and 
an engagement end (annotated figure) of the tongue is positioned between (36,38 of tongue is between hand ledge and top paddle surface) a hand ledge (annotated figure) of the bottom rail and the top paddle surface of the pull handle when the locking bar is in a secured position (solid line position, fig7).

Regarding claim 4, Sevison discloses the window security device of claim 3, wherein: 
the window security device is selectively positionable about and between a locked position (solid line position fig.7) and an unlocked position (dotted line position, fig.7); and 
the window security device is secured in the locked position and prevented from pivoting relative to the bottom rail when the locking bar is in the secured position.

Regarding claim 5, Sevison discloses the window security device of claim 4, wherein: 
the pull handle engages a window sill (11) in the locked position; 
the bottom rail is vertically (if left is “top”, then vertical is left to right, right to left of page) fixed relative to the window sill (bottom rail is “below” 12) in the locked position; 
the pull handle is disengaged from the window sill when the window security device is in in the unlocked position; and 


Regarding claim 6, Sevison discloses the window security device of claim 1, wherein: 
the tongue defines at least one position stop (“top” surface of 32 – see annotated figure)extending into the tongue slot; 
and the at least one position stop is configured to engage an edge (see annotated figure) of the tongue slot to limit travel of the locking bar relative to the pull handle.

Regarding claim 7, Sevison discloses the window security device of claim 1, wherein: 
the locking bar body defines at least one guide lug (30); 
the pull handle defines a lug slot (26) extending into the pull handle from the bottom paddle surface; 
the at least one guide lug engages the lug slot (fig.7); and 
the at least one guide lug is configured to translate (Translate is defined by Merriam Webster online as “to bear, remove, or change from one place, state, form or appearance to another” – the lug pivots within the lug slot as the locking bar/tongue pivots, therefore, it changes from one state –state in which device is locked - to another - state in which device is unlocked- within the lug slot) within the lug slot.(fig.7)

Regarding claim 8, Sevison discloses the window security device of claim 1, wherein: 
the window security device further comprises a bent spring (34); 
the bent spring defines a bend (34 is a leaf spring which is arc shaped and thus has a bend, not explicitly labeled); and the bend engages (see fig7) an engagement end (annotated figure) of the tongue.

Regarding claim 9, Sevison discloses the window frame assembly comprising: 
a window sill (11) defining a sill locking rib (annotated figure); 
a rail (annotated figure) defining a hand ledge (annotated figure); and 
a window security device (fig.2), the window security device pivotably attached to the rail, the window security device selectively engaging the sill locking rib, the window security device comprising: 
a pull handle (14,19); and 
a locking bar (15,20), the locking bar defining a tongue (36,38,31,32,33), an engagement end (annotated figure) of the tongue positioned between the hand ledge and the pull handle.

Regarding claim 10, Sevison discloses the window frame assembly of claim 9, wherein: 
the locking bar is selectively positionable about and between a release position (dotted line, fig.7) and a secured position (solid line, fig.7); 
the pull handle defines a tongue slot (annotated figure); 
the engagement end of the tongue is aligned (engagement end is arranged in a straight line to middle of slot)  with the tongue slot in the release position; and
the engagement end of the tongue is misaligned (defined as incorrect position – when secured, engagement end is not in the correct position to release, positioned away from middle of the slot) with the tongue slot in the secured position.

Regarding claim 11, Sevison discloses the window frame assembly of claim 10, wherein the engagement end prevents the window security device from pivoting towards the hand ledge when the locking bar is in the secured position (see solid lines fig.7 – abuts surface of 14 to stop movement of locking bar). 



Regarding claim 13, Sevison discloses the window frame assembly of claim 9, wherein:
the window security device further comprises a spring (34); and 
the window security device engages the sill locking rib (annotated figure) when the window security device is in a locked position (solid line, fig.7); 
the window security device disengages the sill locking rib when the window security device is in an unlocked position (dotted line, fig7); and 
the spring biases the window security device towards the locked position (col.2 line 55).

Regarding claim 14, Sevison discloses the window frame assembly of claim 13, wherein: 
the spring defines a bend (34 is a leaf spring – which are arc-shaped therefore has a bend, not explicitly labeled); and the bend engages the engagement end of the tongue. (fig.7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevison US 2523727(hereinafter referred to as Sevison).

Regarding claim 15, Sevison teaches an apparatus of a window frame assembly and a window security device, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Sevison is capable of teaching the method of operating a window frame assembly comprising a rail (annotated figure), a window sill (11), and a window security device(14,15,19,20), the method comprising: 
positioning the rail in a closed position wherein the rail rests against the window sill (fig. 6); positioning the window security device in a locked position (solid lines, fig.7), the window security device pivotably attached (15, 20 of security device is pivotably attached to 14,19 and therefore to the rail as well) to the rail, the window security device selectively pivotable (15, 20 of device) about and between the locked position and an unlocked position (dotted lines, fig.7), the rail vertically (left to right, right to left of page is considered vertical) fixed relative to the window sill when the rail is in the closed position and the window security device is in the locked position; and 
repositioning a locking bar (15,20) of the window security device to a secured position (solid lines, fig.7), the window security device prevented from pivoting to the unlocked position when the locking bar is in the secured position.

Regarding claim 16, Sevison further teaches the method of claim 15, wherein positioning the window security device in the lock position comprises engaging a handle locking rib (38) of the window security device with a sill locking rib (annotated figure) of the window sill. (fig.7)

Regarding claim 17, Sevison further teaches the method of claim 16, wherein positioning the window security device in the lock position further comprises pivoting the window security device away (because the movement of the security device portion of 15,20 is pivoting, the direction of movement is always clockwise or counterclockwise – both directions which can be considered away and toward the hand ledge – see pivoting directional arrow in annotated figure is still “away” from hand ledge) from a hand ledge of the rail. (annotated figures, fig.7)

Regarding claim 18, Sevison further teaches the method of claim 15, wherein sliding (sliding is defined by as to be able to move smoothly along a surface) the locking bar (15,20)of the window security device to a secured position (solid lines, fig.7) comprises positioning an engagement end (annotated figure) of a tongue (36,38,31,32,33) between a hand ledge (annotated figure) of the rail and a pull handle of the window security device, the tongue defined by the locking bar. (fig.7)

Regarding claim 19, Sevison further teaches the method of claim 15, wherein sliding (sliding is defined by as to be able to move smoothly along a surface) the locking bar (15,20) of the window security device to a secured position (solid lines, fig.7)) comprises misaligning (defined as incorrect position – when secured, engagement end is not in the correct position to release, positioned away from middle of the slot) an engagement end of (annotated figure) a tongue (36,38,31,32,33) of the locking bar with a tongue slot (annotated figure) defined by a pull handle (14,19) of the window security device. (fig.7)

Regarding claim 20, Sevison further teaches the method of claim 15, further comprising sliding the locking bar of the window security device to a release position (dotted lines, fig.7) and depressing an 


Annotated Figures 


    PNG
    media_image1.png
    606
    888
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    772
    987
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to window security devices.
Related art: Venable US 4832384, Brown et al. US 4542924, Bancroft et al. US 4106239
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CARLOS LUGO/Primary Examiner, Art Unit 3675